Citation Nr: 9900089	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-17 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Entitlement to basic eligibility for dependents 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1944.  The veteran died on August [redacted], 
1996.  The appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans Appeals 
(Board) from a May 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that a service-connected disability 
was either a principal or contributory cause of the veterans 
death.  The appellant further contends that she is entitled 
to basic eligibility for dependents educational assistance 
benefits under Chapter 35, Title 38, United States Code.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to 

service connection for the cause of the veterans death is 
well grounded.  It is also the decision of the Board that the 
appellants claim of entitlement to basic eligibility for 
dependents educational assistance benefits under Chapter 35, 
Title 38, United States Code, lacks legal merit and 
entitlement under the law and must be denied and the appeal 
terminated.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1996.  The death 
certificate lists the cause of death as cerebral infarction.

2.  There is no competent evidence which shows that a 
service-connected disability was a principal or contributory 
cause of the veterans death, or that the veterans cerebral 
infarction was in any way related to the veterans service or 
to any disease or injury incurred in or aggravated by 
service.

3.  The veteran did not die in service, did not have a 
permanent total service-connected disability at the time of 
his death, nor did he die as the result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The appellants claim of entitlement to service 
connection for the cause of the veterans death is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.312 (1998).

2.  The appellants claim of entitlement to basic eligibility 
for dependents educational assistance benefits under Chapter 
35, Title 38, United States Code, 

lacks legal merit and entitlement under the law.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the 
Veterans Death.

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a well grounded claim, the appellant needs 
to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App.  609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

Service connection may be established for the cause of the 
veterans death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veterans 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (1998).  
Service connection may be established for a current 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).

At the time of his death, the veteran had established 
entitlement to a service connection for post-traumatic stress 
disorder; evaluated as 10 percent disabling.  Subsequent to 
the veterans death, service connection was established for 
accrued 

benefits purposes for asbestosis, evaluated as 10 percent 
disabling.  The veteran had not established service 
connection for any other disabilities.

The veteran died on August [redacted], 1996.  The death 
certificate lists the cause of death as cerebral infarction.  
The appellant, the surviving spouse of the veteran, has claimed 
that the veterans cerebral infarction was due to his service 
or was proximately due to or the result of his service-
connected post-traumatic stress disorder.

In this case, the determinative issues presented by the claim 
are whether the veterans cerebral infarction was 
etiologically related to a disease or injury incurred in or 
aggravated by service, and whether a disease or injury 
incurred in or aggravated by service was a principal or 
contributory cause of the veterans death.  Where a claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A review of the veterans service medical records fails to 
reveal any complaints, treatment, or diagnosis of any 
cerebral infarctions while in service.  The evidence shows 
that the veteran suffered a cerebral infarction in July 1996, 
over 50 years following his separation from service.  The 
death certificate shows that the interval between the onset 
of the veterans cerebral infarction and his death was 13 
days.  There is no competent medical opinion or evidence of 
record which shows that the veterans cerebral infarction was 
incurred in or aggravated by service, or was etiologically 
related to any disease or injury incurred in or aggravated by 
service.



The appellant has stated that she believes that the cerebral 
infarction was the result of stress resulting from the 
veterans service-connected post-traumatic stress disorder.  
However, a claimant would not meet the burden imposed by 
§ 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak, 2 Vet.App. 609, 611 
(1992).

The Board finds that competent evidence has not been 
presented which shows that a service-connected disability was 
either a principal or a contributory cause of the veterans 
death.  The evidence shows that the veteran died from a 
cerebral infarction.  That cerebral infarction occurred in 
1996, over 50 years following the veterans separation from 
service.  In fact, the Board notes that there is no medical 
opinion of record which relates the veterans death to any 
disease or injury incurred in or aggravated by service.

Therefore, the appellant has not presented a plausible claim 
for service connection for the cause of the veterans death.  
The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
the cause of the veterans death.  Since the appellant has 
not met her burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
her any further in developing facts pertinent to his or her 
claim. 38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 
(1998).  However, where a claim is not well grounded, it is 
incomplete, and 

depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  In this case, 
however, the VA has complied with this obligation in its June 
1997 statement of the case and in the discussion above.

Although the RO did not specifically state that it denied the 
appellants claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Boards decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the appellants claim 
because the claim is not well grounded is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

II.  Entitlement to Basic Eligibility for Dependents 
Educational Assistance Benefits under Chapter 35, Title 38, 
United States Code.

The appellant contends that she is entitled to basic 
eligibility for dependents educational assistance benefits 
under Chapter 35, Title 38, United States Code.  After a 
review of the record, the Board finds that the appellants 
claim lacks legal merit and entitlement under the law.  
Therefore the claim must be denied and the appeal terminated.

For the purposes of dependents educational assistance under 
38 U.S.C., Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility:  (a) if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service, and (2) had a 
permanent total service-connected disability, or (3) had a 
permanent total service-connected disability in existence at 
the date of his death, or (4) died as a result of a service-
connected 

disability, or (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power; and (b) the service-connected disability 
or death was the result of active service.  38 C.F.R. § 3.807 
(1998).

The Board notes that the veteran had established service 
connection for post-traumatic stress disorder, evaluated as 
10 percent disabling at the time of his death; and that 
subsequent to his death service connection was established 
for asbestosis, evaluated as 10 percent disabling.  However, 
the evidence does not show that the veteran died in service, 
had a permanent and total service-connected disability at the 
time of his death, or died as a result of a service-connected 
disability.  Furthermore, section one of this decision has 
denied service connection for the cause of the veterans 
death.  Therefore, the veteran does not meet the basic 
eligibility criteria found in § 3.807.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

In this case, the law and not the evidence is dispositive.  
Therefore the appellants claim of to basic eligibility for 
dependents educational assistance benefits under Chapter 35, 
Title 38, United States Code, is denied and the appeal 
terminated.




ORDER

Because it is not well grounded, the appellants claim of 
entitlement to service connection for the cause of the 
veterans death is denied.  The appellants claim of 
entitlement to basic eligibility for dependents educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, is denied, and the appeal is terminated.  This appeal 
is denied in its entirety.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
